Citation Nr: 1222029	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-11 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for onychomycosis of the feet, claimed as foot fungus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service with the United States Navy from June 1954 to December 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

Currently diagnosed onychomycosis was not first manifested on active duty service, and the preponderance of the evidence is against a finding that such is related to military service.


CONCLUSION OF LAW

The criteria for service connection for onychomycosis of the feet are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The agency of original jurisdiction (AOJ) issued notice letter dated in February 2007 to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, the letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency, as well as records not in Federal custody (e.g., private medical records).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c).

The claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran has not been examined by VA in connection with his claim.  The Veteran claims that his foot fungus began in service, and that he received treatment for his feet at that time; however, as the Board will explain below, there is no evidence of such treatment in service, and his current condition has not been attributed to his service by his treating providers, no examination to determine the etiology of the Veteran's skin fungus disorder of the feet is required.  Therefore, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to his claim.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding relevant evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not show any evidence of treatment for or a diagnosis of skin fungus disorder of the feet.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation ... .").  The Veteran's 1957 separation examination and a March 1961 Naval Reserve examination do not show any related complaints of findings related to his skin or feet.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability . . .").  There is no notation in service of any subjective foot or skin complaints, and no objective clinical findings of any foot or skin problems.  The Veteran in fact repeatedly affirmed no such medical history in connection with his examinations.

The Veteran has alleged that he was first diagnosed with foot problems, specifically a foot fungus, in basic training.  He reports that he was treated continually during service for such, and that the treatment has continued since.  He also reports that in connection with his in-service treatment, he was given permission to wear white socks in basic training.

The Veteran is competent to describe the symptoms of foot problems he experiences, as well as report diagnoses which were reported to him and treatment he undertook.  These things are based on his observations through his five senses, and do not represent his own interpretation of data or facts, which would generally require specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, the Veteran's reports are not credible.  There are no corroborating medical records documenting the complaints and treatment he alleges.  No record indicates any profile of any kind was put in place, and there are no objective findings showing in-service foot fungus or skin problems.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Here, there are additionally contradictions of the Veteran's allegations reflected in the service records.  The Veteran himself actually denied skin or foot trouble on repeated examinations, particularly at separation in 1957 and his Reserve enlistment in 1961.  He was also evaluated for transfers several times, including at the end of basic training; notations in October 1954, May 1955, and March 1957 all indicate that the Veteran was in good health and qualified for transfer.

Current treatment records do document a diagnosis of onychomycosis.  In March 2002, the Veteran indicated he was using miconazole for toenail fungus, and he wanted to discuss a new medication.  Records do not indicate the duration of that treatment.  This is the first documentation of treatment or complaints of foot problems.  The gap in treatment and complaints tends to undermine the Veteran's allegations of continuity.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  No doctor notes a long-standing fungal problem, and the Veteran does not describe his history of such.  He did not report a date on onset on his application in December 2006.  No provider, however, associates the current disability with service.

In sum, the sole evidence of a nexus between current onychomycosis and service is the allegation of the Veteran.  While his reports are competent evidence, they are not credible, as his own statements are inconsistent and uncorroborated by medical records.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for onychomycosis of the feet is not warranted.


ORDER

Service connection for onychomycosis of the feet is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


